DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim13 is objected to because of the following informalities:  
Regarding claim 15, the examiner believes the limitation, “[a] double-side tap,” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (hereinafter Kwon) (US20140217382).
claim 1, Kwon discloses a display panel, comprising: 
a non-bending region (P1)(P2), comprising a first non-bending region (P!) and a second non-bending region (P2); 
a bending region (BP), configured to connect with the first non-bending region and the second non- bending region; 
a supporting structure (150), between the first non-bending region and the second non-bending region and close to the bending region, wherein the supporting structure is configured to support the first non-bending region and the second non-bending region; and 
a buffer structure (130)(140), on at least one edge (Figure 1C) of the supporting structure close to the bending region, and configured to buffer pressing of the edge of the supporting structure on the non-bending region.

Regarding claim 2, Kwon discloses the display panel according to claim 1, wherein two edges of the supporting structure close to the bending region are symmetrically provided with the buffer structures (Figure 1A).

Regarding claim 12, Kwon discloses the display panel according to claim 1 any one of the claims 1 11, further comprising: a bonding layer (130) between the supporting structure and the first non-bending region.

Regarding claim 13, as best understood, Kwon discloses the display panel according to claim 12, wherein the bonding layer comprises a double-side tap (Paragraph 0053).

Regarding claim 14, Kwon discloses a flexible display device, comprising the display panel according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (hereinafter Kwon) (US20140217382) in view of KR20180082717A (using Son et al. (hereinafter Son) (US10388713 as a translation)
Regarding claim 3, Kwon discloses the display panel according to claim 1 a material (Paragraph 0048 – polycarbonate) of the supporting structure.
In paragraph 0053, Kwon discloses “An adhesive layer (not shown) may be used to hold the insert member 150 in place between the first support film 130 and the second support film 140.  The adhesive layer may include a pressure-sensitive adhesive, liquid adhesive, light-cured adhesive, high bond adhesive, optically clear adhesive, a foam pad (or tape) type adhesive and other suitable adhesive material;” however, Kwon does not expressly disclose wherein a Young's modulus of a material of the buffer adhesive layer is smaller than Young's modulus of the supporting structure.
Son discloses a buffer layer material (300) (Column 15, Lines 51-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the buffer adhesive material of Son into the buffer layer of Kwon.
One having ordinary skill in the art would have been motivated to do this and the Young's modulus of a material of the buffer adhesive layer being smaller than Young's modulus of the supporting structure, reinforces the supporting structure.

Regarding claim 4, Kwon in view of Son discloses the display panel according to claim 3, wherein the material of the buffer adhesive layer comprises a plastic resin material.

Allowable Subject Matter
Claim 5, and its respective dependent claims, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record, taken alone or in combination, fails to disclose or suggest the interconnection and interrelationship wherein the buffer structure comprises a slope structure on the edge of the supporting structure close to the bending region, as claimed in combination with the remaining limitations of independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170263888.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



10 August 2021